UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5021 Dreyfus Premier Short-Intermediate Municipal Bond Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 3/31/12 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Short-Intermediate Municipal Bond Fund ANNUAL REPORT March 31, 2012 Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Fund’s Expenses 8 Comparing Your Fund’s Expenses With Those of Other Funds 9 Statement of Investments 28 Statement of Assets and Liabilities 29 Statement of Operations 30 Statement of Changes in Net Assets 32 Financial Highlights 35 Notes to Financial Statements 44 Report of Independent Registered Public Accounting Firm 45 Important Tax Information 46 Board Members Information 48 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Short-Intermediate Municipal Bond Fund The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: This annual report for Dreyfus Short-Intermediate Municipal Bond Fund covers the 12-month period from April 1, 2011, through March 31, 2012. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Municipal bonds continued to benefit from positive supply-and-demand factors during the last six-month period, which enabled them to avoid some of the volatility affecting their taxable fixed-income counterparts as economic sentiment changed. The supply of newly issued tax-exempt bonds remained muted when issuers responded to political pressure by reducing spending and borrowing, while demand remained robust from individual and institutional investors seeking high current after-tax yields in a low interest-rate environment. Consequently, municipal bonds produced higher total returns, on average, than most other fixed-income market sectors for the reporting period. Our economic forecast calls for near-trend growth in 2012, and we expect the United States to continue to post better economic data than most of the rest of the developed world.An aggressively accommodative monetary policy, pent-up demand in several industry groups and gradual improvement in housing prices appear likely to offset risks stemming from the ongoing European debt crisis and volatile energy prices. As always, we encourage you to talk with your financial adviser about how these developments may affect your investments. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation April 16, 2012 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2011, through March 31, 2012, as provided by Thomas Casey and Jeffrey Burger, Primary Portfolio Managers Fund and Market Performance Overview For the 12-month period ended March 31, 2012, Dreyfus Short-Intermediate Municipal Bond Fund’s Class A shares produced a total return of 3.02%, Class D shares returned 3.10% and Class I shares returned 3.26%. 1 In comparison, the fund’s benchmark, the Barclays 3-Year Municipal Bond Index (the “Index”), produced a total return of 3.44% for the reporting period. 2 Falling long-term interest rates and favorable supply-and-demand factors helped fuel strong performance among municipal bonds in a volatile market environment over the reporting period. The fund produced lower returns than its benchmark, mainly due to underweighted exposure to callable and general obligation bonds over the reporting period’s second half. The Fund’s Investment Approach The fund seeks to maximize current income exempt from federal income tax to the extent consistent with the preservation of capital.To pursue this goal, the fund normally invests substantially all of its assets in municipal bonds that provide income exempt from federal personal income tax.The fund will invest only in municipal bonds rated investment grade or the unrated equivalent as determined by Dreyfus, but may continue to hold bonds which are subsequently downgraded to below investment grade.The fund invests primarily in municipal bonds with remaining maturities of five years or less and generally maintains a dollar-weighted average portfolio maturity of two to three years. The portfolio managers focus on identifying undervalued sectors and securities, and minimizing the use of interest rate forecasting. The portfolio managers select municipal bonds by using fundamental credit analysis to estimate the relative value and attractiveness of various sectors and securities and to exploit pricing inefficiencies in the municipal bond market. They also actively trade among various sectors, such as pre- The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) refunded, general obligation and revenue, based on their apparent relative values.The fund seeks to invest in several of these sectors. Municipal Bonds Rallied as Economic Concerns Eased The reporting period began in the midst of heightened turmoil in the financial markets sparked by a sovereign debt crisis in Europe and a contentious debate in the United States regarding government spending and borrowing. Market turbulence intensified over the summer of 2011, when a major credit-rating agency downgraded its assessment of long-term U.S. government debt and worries mounted regarding the sustainability of the U.S. economic recovery. The Federal Reserve Board (the “Fed”) responded to these concerns in the fall with OperationTwist, in which the central bank sold short-term U.S.Treasury securities and purchased long-term bonds, driving longer-term interest rates lower. Longer-term municipal bonds benefited from this development more than shorter-term securities. In addition, better economic data soon encouraged investors to become more tolerant of risks.As a result, municipal bonds that had been punished during the downturn rallied through the reporting period’s end, while higher-quality bonds generally lagged market averages. Positive supply-and-demand forces also buoyed municipal bond prices. New issuance volumes fell sharply in 2011 after a flood of new supply in late 2010, and political pressure also led to reduced borrowing. Meanwhile, demand remained robust from individuals seeking higher levels of current income in a low interest rate environment. From a credit-quality perspective, many states and municipalities cut spending, helping to ease fiscal concerns. Defensive Posture Dampened Relative Performance Early in the reporting period, we positioned the fund more defensively in seeking to mute the potentially damaging effects of heightened market volatility. While this posture helped bolster relative performance during the downturn, it limited the fund’s participation in the subsequent rally. Underweighted exposure to general obligation bonds and bonds with early redemption provisions proved to be a drag on relative results. In addition, the fund held greater exposure than the 4 benchmark to municipal bonds with maturities of two years and less, a segment that lagged market averages. The fund achieved better relative performance among revenue bonds, particularly those backed by waterworks, sewer facilities, utilities and transportation projects. Overweighted exposure to municipal bonds with A ratings also contributed positively to the fund’s results compared to the benchmark. Adjusting to a Changing Market Environment We are encouraged by recently improved U.S. economic data, but we believe the recovery remains vulnerable to unexpected shocks and uncertainty regarding future Fed policy. Consequently, we expect market volatility to remain elevated. Therefore, we have maintained the fund’s higher-quality bias and emphasis on revenue bonds from essential services facilities. We also have made an effort to prepare the fund for seasonal changes in issuance and maturity patterns that historically have tended to cause municipal bonds to exhibit weakness in the spring and greater strength in the summer. In our judgment, these are prudent strategies after a prolonged market rally lifted valuations to richer levels. April 16, 2012 Bond funds are subject generally to interest rate, credit, liquidity, and market risks, to varying degrees, all of which are more fully described in the fund’s prospectus. Generally, all other factors being equal, bond prices are inversely related to interest rate changes, and rate increases can cause price declines. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares. Had this charge been reflected, returns would have been lower. Class D and I shares are not subject to any initial or deferred sales charge. Past performance is no guarantee of future results. Share price, yield and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Income may be subject to state and local taxes, and some income may be subject to the federal alternative minimum tax (AMT) for certain investors. Capital gains, if any, are taxable. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays 3-Year Municipal Bond Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax-exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Index returns do not reflect the fees and expenses associated with operating a mutual fund. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE † Source: Lipper Inc. †† The total return figures presented for Class A shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 8/3/09 (the inception date for Class A shares), adjusted to reflect the applicable sales load for this share class. The total return figures presented for Class I shares of the fund reflect the performance of the fund’s Class D shares for the period prior to 12/15/08 (the inception date for Class I shares). Past performance is not predictive of future performance. The above graph compares a $10,000 investment made in each of the Class A, Class D and Class I shares of Dreyfus Short-Intermediate Municipal Bond Fund on 3/31/02 to a $10,000 investment made in the Barclays 3-Year Municipal Bond Index (the “Index”) on that date.All dividends and capital gain distributions are reinvested. The fund invests primarily in short-intermediate term municipal securities and maintains a portfolio with a weighted average maturity ranging between 2 and 3 years.The fund’s performance shown in the line graph above takes into account the maximum initial sales charge on Class A shares and all other applicable fees and expenses on all classes.The Index is an unmanaged total return performance benchmark for the investment-grade, geographically unrestricted 3-year tax-exempt bond market, consisting of municipal bonds with maturities of 2-4 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. 6 Average Annual Total Returns as of 3/31/12 Inception Date 1
